ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
MULE Engineering, Inc.                       )       ASBCA Nos. 60969, 60974, 60975
                                             )
Under Contract No. W9124M-14-C-0014          )

APPEARANCE FOR THE APPELLANT:                        Leonard W. Childs, Jr., Esq.
                                                      Childs & Associates
                                                      Savannah, GA

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     LTC Joseph J. Jankunis, JA
                                                      Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE HARTMAN

      The government admits and stipulates to entitlement in these three Board
Rule 12.2 appeals.* The contracting officer has addressed quantum in both ASBCA
Nos. 60969 and 60975 by providing the full requested relief in a unilateral contract
Modification, No. POOOOI. ASBCA Nos. 60969 and 60975 are dismissed. ASBCA
No. 60974 is sustained as to entitlement and returned to the parties for negotiation of
quantum.

       Dated: 8 February 2017



                                                 TERRENCE S. HARTMAN
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals




* A decision under Board Rule 12.2 shall have no value as precedent, and in the
       absence of fraud, shall be final and conclusive and may not be appealed to the
       Board's appellate authority.
       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 60969, 60974, 60975,
Appeals of MULE Engineering, Inc., rendered in conformance with the Board's
Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals